

117 HR 2943 IH: To amend the Internal Revenue Code of 1986 to allow retroactive elective deferrals for owners of unincorporated businesses in the case of a plan adopted after the close of the taxable year and before the time for filing the return of tax.
U.S. House of Representatives
2021-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2943IN THE HOUSE OF REPRESENTATIVESApril 30, 2021Mr. Schweikert introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow retroactive elective deferrals for owners of unincorporated businesses in the case of a plan adopted after the close of the taxable year and before the time for filing the return of tax.1.Retroactive first year elective deferrals for sole proprietors(a)In generalSection 401(b) of the Internal Revenue Code of 1986 is amended by adding at the end the following: In the case of an individual who owns the entire interest in an unincorporated trade or business, and who is the only employee of such trade or business, any elective deferral (as defined in section 402(g)(3)) under a plan to which the preceding sentence applies which is made by such individual before the time for filing the return of such individual for the taxable year (determined without regard to any extensions) shall be treated as having been made before the end of the plan’s first plan year.. (b)Effective dateThe amendment made by this section shall apply to plan years beginning after December 31, 2021.